Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 02/11/2019. Claims 1-19 are currently pending in the application.
Claim Objections
Claims 1-19 are objected to because of the following informalities:  In claim 1, “personalized and adaptive mathematics learning, comprising;” should read “personalized and adaptive mathematics learning, comprising:”.  Additionally, “a learning processes” should read “a learning process”.  Furthermore, “a pedagogical model, wherein the pedagogical model, wherein the pedagogical model provides…” should read “a pedagogical model, wherein the pedagogical model provides…” to remove duplicated text. Moreover, "a student model, wherein student model…" should read " a student model, wherein the student model…".
Additionally, in claim 2, “a personalization process and adaptive learning process is implemented…” should read “a personalization process and adaptive learning process are implemented…”.
Furthermore, claim 4 should end with a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in claim 1, “the learning trials” lacks antecedent basis in view of earlier recitation of "one or more learning trials".
Additionally in claim 1, “the highest level of competency” lacks antecedent basis.
In claim 2, “the student response” lacks antecedent basis in view of earlier recitation of "the student's response to each learning item" in claim 1 upon which claim 2 depends. Additionally, “the adaptive process” lacks antecedent basis.
In claim 4, “the learning capabilities and disabilities…” lacks antecedent basis.
In claims 4 and 14-16, it is unclear whether the recitation of "a student" is intended to refer to same or different students then the "a student" recited in claim 1 upon which the claims inherit dependency.
In claim 5, "the learner attributes" lacks antecedent basis in view of earlier recitation of "a set of learner attributes".
In claim 6, "the attribute cluster levels" lacks antecedent basis.
In claim 7, "the competency cluster levels" lacks antecedent basis.
In claim 8, "the adaptive learning" lacks antecedent basis.
In claim 11, “the set of question change” lacks antecedent basis.
In claim 12, “the lesson” lacks antecedent basis. Also, “the quiz” lacks antecedent basis.
In claims 15, it is unclear whether the recitation of "a quiz" is intended to refer to same or different quiz then the "a quiz" recited in claim 14 upon which the claim depends. Consequently, it is unclear which “quiz” the recitation of "the quiz " is intended to refer to in claims 16 and 18.
In claim 16, the recitation of “wherein an adaptive algorithm comprises as set of multiple different pathways that a student has taken based on an initial ability of the student to answer the quiz” is ambiguous. The Examiner is uncertain whether the claim was intended to recite “wherein an adaptive algorithm is implemented, wherein the adaptive algorithm comprises [as] a set of multiple different pathways [that a student has taken] based on an initial ability of the student to answer the quiz” or something else. Hence, the metes and bounds of the claim cannot be discerned.
The above may not be an extensive list of indefinite claim language issues. Applicant is responsible for reviewing the claims and making all appropriate corrections.
In view of the above rejections under 35 U.S.C. 112(b), claims 1-19 are rejected as best understood.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 1, analyzed as representative claim:
	Step 1: Statutory Category?
	The preamble of independent Claim 1 recites “A computer system useful for implementing personalized and adaptive mathematics learning, comprising;”. Independent Claim 1 falls within the “machine” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The limitations recited in the body of the claim are analyzed in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
A computer system useful for implementing personalized and adaptive mathematics learning, comprising;
A system is a machine, which is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof, may obtain a
patent therefor, subject to the conditions and requirements of this title.”).
[L1]  a computer with an operating system and a memory; wherein the memory comprises: 

The computer, operating system and memory are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
[L2]  a pedagogical model, wherein the pedagogical model, wherein the pedagogical model provides and manages a virtual human-like interface between a student and a learning content in an online learning environment to guide a learning processes
The pedagogical model, virtual human-like interface and online learning environment are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Providing and managing a virtual human-like interface is insignificant extra-solution activity. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L3]  a domain model, wherein the domain model describes and models a set of real-world entities and relationships
The domain model is an additional element – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Describing and modeling a set of real-world entities and relationships is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L4]  a student model, wherein student model describes attributes and provides a set of individualized course contents and study guidance, wherein the student model suggests a set of optimal learning objectives
The student model is an additional element – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
attributes and provides a set of individualized course contents and study guidance and suggesting a set of optimal learning objectives is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L5]  a machine learning module that implements a personalized and adaptive machine learning method, wherein the personalized and adaptive machine learning method presents a plurality of learning items to the student based on a set of attributes data and a student response
The machine learning module and personalized and adaptive machine learning method are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Presenting a plurality of learning items to the student based on a set of attributes data and a student response is insignificant extra-solution activity (i.e., data presentation).See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L6]  a trial loop module that implements a trial loop comprising one or more learning trials, wherein the learning trials are presented to the student based on an answer to a question and the student response
The trial loop module is an additional element – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Presenting information is insignificant extra-solution activity (i.e., data presentation).See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
Wherein the learning trials are presented to the student based on an answer to a question and the student response is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L7]  a question database comprising the plurality of learning items, wherein a learning item is presented on each learning trial
The question database is an additional element – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Presenting information is insignificant extra-solution activity (i.e., data presentation).See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L8]  and a trial record database that stores response data regarding the student's response to each learning item, wherein the response data includes data relating to accuracy
The trial record database is an additional element – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Storing response is insignificant extra-solution activity (i.e., data gathering).See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L9]  a personalized and adaptive system that continues until the learner has achieved the highest level of competency
The personalized and adaptive system is an additional element – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Continuing until the learner has achieved the highest level of competency is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.


	It is apparent that, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human as a method of organizing human activity, in the mind, and/or using pen and paper. The mere nominal recitation of the computer, operating system and memory, pedagogical model, virtual human-like interface, online learning environment, domain model, student model, machine learning module, trial loop module, question database, trial record database and personalized and adaptive system, and automation of a manual process does not take the claim out of the mental process grouping. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitation of the computer, operating system and memory, pedagogical model, virtual human-like interface, online learning environment, domain model, student model, machine learning module, trial loop module, question database, trial record database and personalized and adaptive system which are recited at a high level of generality. The published Specification provides supporting exemplary descriptions of generic computer components: for example ¶ 19:…the described features, structures, or characteristics of the invention may be combined in any suitable manner in one or more embodiments. In the following description, numerous specific details are provided, such as examples of programming, software modules, user selections, network transactions, database queries, database structures, hardware modules, hardware circuits, hardware chips, machine learning techniques, etc., to provide a thorough understanding of embodiments of the invention. One skilled in the relevant art can recognize, however, that the invention may be practiced without one or more of the specific details, or with other methods, components, materials, and so forth. In other instances, well-known structures, materials, or operations are not shown or described in detail to avoid obscuring aspects of the invention…; ¶ 87:…an example personalized and adaptive math learning application software architecture 700 including a software user interface, methods, algorithms, and a database, according to some embodiments. Architecture 700 provides an adaptive lesson plan software architecture, which includes of a learner web browser 702 and an Internet web server 704 such as, for example, APACHE and TOMCAT. The math learning user interface and the software library are in the learner web browser. The math learning application plugin consisting of personalized and adaptive method/algorithms, the software core and all its parts are in the web server. This data in the database is accessed by Software Query Language (SQL) ; ¶ 92:…the various devices, modules, etc. described herein can be enabled and operated using hardware circuitry, firmware, software or any combination of hardware, firmware, and software (e.g., embodied in a machine-readable medium); ¶ 93: various operations, processes, and methods disclosed herein can be embodied in a machine-readable medium and/or a machine accessible medium compatible with a data processing system (e.g., a computer system), and can be performed in any order (e.g., including using means for achieving the various operations). Accordingly, the specification and drawings are to be regarded in an illustrative rather than a restrictive sense. In some embodiments, the machine-readable medium can be a non-transitory form of machine-readable medium…The lack of details about the additional elements, as noted earlier, indicates that the above-mentioned computer, operating system and memory, pedagogical model, virtual human-like interface, online learning environment, domain model, student model, machine learning module, trial loop module, question database, trial record database and personalized and adaptive system are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The additional limitations, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, represent insignificant extra solution activity that courts have generally determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). See also Elec. Power Grp. LLC v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (pointing out “that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. Rather, Claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the published Specification describes the computer, operating system and memory, pedagogical model, virtual human-like interface, online learning environment, domain model, student model, machine learning module, trial loop module, question database, trial record database and personalized and adaptive system in general terms, without describing the particulars, the additional claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the published Specification, as noted above. 
	The published Specification merely refers to the computer, operating system and memory, pedagogical model, virtual human-like interface, online learning environment, domain model, student model, machine learning module, trial loop module, question database, trial record database and personalized and adaptive system at a high level of generality, merely in terms of its functions without any further elaboration, and suggests that associated technologies are preexisting, routine tools that are adapted to the abstract idea of the claim. More specifically, the published Specification, as noted above, supports a finding that the computer, operating system and memory, pedagogical model, virtual human-like interface, online learning environment, domain model, student model, machine learning module, trial loop module, question database, trial record database and personalized and adaptive system are generic, or part of generic devices such as general purpose computers having generic components performing generic functions. The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. As noted in the Independent Claim 1/Revised 2019 Guidance Table above, the “provides and manages a virtual human-like interface” step [2], “the personalized and adaptive machine learning method presents” [5], “the learning trials are presented to the student” [6], “a learning item is presented” [7], and “stores response data” [8] represent insignificant extra-solution activity (i.e., data presentation) that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). and see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network). The claims do no more than describe desired functions or outcomes, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. The published Specification also fails to provide any such technical or technological details for each of the claim steps. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes (an abstract idea) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of [2] providing and managing, [3] describing and modeling, [4] describing, providing and suggesting, [5] presenting, [6] presenting, [7] presenting, [8] storing, and [9] continuing until is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	In regard to the dependent claims:
	Dependent claims 2-19 include all the limitations of independent claim 1 from which they depend and, as such, recite the same abstract idea(s) noted above for independent claim 1. The additional elements of the dependent claims, for example, the  neural networks, Bayesian predictive learning model, structured prediction and reinforcement learning model (claim 2) and customizable software user interface (claim 19) are recited as generic computer components performing generic computing. Dependent claims 2-19 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of dependent claims 2-19 integrates the judicial exception into a practical application. While dependent claims 2-19 may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 2-19 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cook et al. (US 20110117534 A1) (Cook).
Re claim 1:
	[Claim 1] Cook discloses a computer system useful for implementing personalized and adaptive mathematics learning, comprising; a computer with an operating system and a memory (at least ¶ 1: system and method for interactive, adaptive, and individualized computer -assisted instruction of students, preferably implemented on network connected computers); wherein the memory comprises: a pedagogical model, wherein the pedagogical model, wherein the pedagogical model provides and manages a virtual human-like interface between a student and a learning content in an online learning environment to guide a learning processes); a domain model, wherein the domain model describes and models a set of real-world entities and relationships; a student model, wherein student model describes attributes and provides a set of individualized course contents and study guidance, wherein the student model suggests a set of optimal learning objectives (at least ¶ 16:… provide the student with a virtual tutor, by having agent software ("agent") adapted to each student that offers a high quality of individualized student interaction and that manages or controls instruction in a manner approximating a real tutor; ¶ 17:… accepts data on assigned courses, data on analysis of student body performance, and educational standards and criteria; ¶ 18:…diverse behaviors include encouragement and feedback, providing meta-cognitive help on ongoing instruction, managing or controlling and individualizing computer based instruction to the student's learning modes, and assistance with assignment management; ¶ 21:…the agent presents itself on-screen to the student with integrated, and optionally, animated multimedia persona, or preferably a plurality of persona (hereinafter called "personae". The on-screen agent can appear as living entities, which in grade school can be comfortable "Study Buddies™" and in adult training can be appear as an objective "Concept Coach"; ¶ 24:…the on-screen agent personae have an appropriately contemporary, realistic, and engaging manner; ¶¶ 50-59: Agent: agent software together with the data it references executing in an ABI system…Agent Based Instruction ("ABI") System…comprising an agent for responsive, adaptive and individualized instruction of students and a network for distribution of instruction, which projects the personae of the virtual tutor…; ¶¶ 60-67:… Instructional Materials…; Materials Data…; Materials Engine…; ¶ 78: Materials engine 102 presents educational content such as instructional units, homework assignments, and testing to student 101. The educational content includes instructional materials data 114, communications materials data 104, and tools data 115, instructional materials data 114 include computer based instructional materials similar to those known in the art but, importantly, augmented with notations…; ¶ 83:…present education to each student in an optimal fashion best adapted to the student's evolving abilities, skills, and preferences. In other words, the agent becomes a virtual tutor by acting as a student's personal and individualized tutor…the materials can present interactive instruction according to optimal values of the pedagogic characteristics or cognitive styles of each student as determined from the agent's observation of its student; ¶ 261:…a range of forms selected according to data in the school-student data areas, including grade level…Different levels of each language tool can be provided suitable for different grade levels); a machine learning module that implements a personalized and adaptive machine learning method, wherein the personalized and adaptive machine learning method presents a plurality of learning items to the student based on a set of attributes data and a student response (at least 27: augmented computer-assisted instruction materials which present to students a variety of interactive, adaptive, and self-paced computer-assisted instruction and homework materials in a manner which informs the agent of a student's progress and performance and which permits the agent to manage or control the materials to the student's pedagogic characteristics; ¶ 52: Agent Software: software modules that generate responsive, adaptive, and individualized behavior in the ABI system, preferably implemented according to methods from artificial intelligence; ¶ 64: Meta-response: all responses to a student produced by the agent software, as distinguished from presentations by instructional materials, tools and communications; ¶ 79:…during homework or instruction, student 101 can make requests and receives responses from materials engine 102 and, in turn, materials engine 102 can make requests and receive responses from student 101. The materials engine can adjust its sequence of presentation in response to student responses…; ¶ 83:…materials can present interactive instruction according to optimal values of the pedagogic characteristics or cognitive styles of each student as determined from the agent's observation of its student; ¶ 89:… describe and parametrize the pedagogic or cognitive style models adopted by the materials in an implementation of the ABI system; ¶ 293:…data types in an agent student model can include measures of a student's intelligence, temperament, personality style, and so forth; ¶ 333: agent action processing…each kind of instructional context, instructional format, can be augmented by other techniques from artificial intelligence…; ¶ 347: the selected affect and generated visual displays are responsive to the student pedagogic characteristics or, alternatively, the student cognitive style); a trial loop module that implements a trial loop comprising one or more learning trials, wherein the learning trials are presented to the student based on an answer to a question and the student response; 27a question database comprising the plurality of learning items, wherein a learning item is presented on each learning trial; and a trial record database that stores response data regarding the student's response to each learning item, wherein the response data includes data relating to accuracy; a personalized and adaptive system that continues until the learner has achieved the highest level of competency (at least ¶ 32: reports include the unique data on the student's pedagogic performance accumulated and analyzed by the agent…; ¶ 79: the student can respond to questions presented by the materials engine, and in the course of responding, can ask for advice or hints…Second, the student can advance to the next item, lesson, or unit upon successful completion of the present item, lesson, or unit. Third, in case of error, the student can request, or automatically be presented with, appropriate repeat, review, or remediation materials…patterns of interactions can be analyzed to provide more adaptive responses from the system; ¶ 92: courses and materials the student must master; ¶¶ 160, 206: mastery quizzes; Table 4: Unit Mastery Test; ¶ 196: reports can also flag patterns of deficiency in a student's homework and problems in a student's instructional progress…these reports are generated from the database of school-student data forwarded to the school server systems by the students' agents; ¶ 350: Table 10 illustrates that the student grade level, obtained from the student data object…"performance-streak-slot," with parameters of grade level, number of problems answered correctly, and total number of problems).
	In the event the above anticipation interpretation of the feature of the personalized and adaptive system that continues until the learner has achieved the highest level of competency in combination with all other features in the claim is viewed as not being reasonable, it is important to note the teachings of Cook expressed above disclosing the facts that requests and responses exchanged between the student and the materials engine can follow several patterns known in the arts of computer based instruction, that the student can advance to the next item, lesson, or unit upon successful completion of the present item, lesson, or unit, that in case of error, the student can request, or automatically be presented with, appropriate repeat (¶ 79) and that administrators can enter the courses and materials the student must master and specify standards and criteria the student must meet (¶ 92). In view of at least the above-noted facts of the student being automatically presented with appropriate repeat of the present item, lesson, or unit and the need for the student to master courses and materials, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the features present in the Agent based instruction system and method of Cook as claimed because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. See KSR Int'! Co., 550 U.S. at 416 (explaining that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results").
Re claim 9:
	[Claim 9] Cook teaches or at least suggests wherein a trial question lesson plan database comprises a tutor module, a student module, a cluster module and a knowledge module (¶ 31: general tools include at least a calculator, an encyclopedia, a dictionary, a thesaurus, each appropriate to the several levels of students; ¶ 80: materials suitable for one class, a group; ¶ 175: certain tools can have differing complexity levels suitable for differing student levels; ¶ 189: entering initial profiles in student data objects and school-student data areas, assigning students to subgroups, previewing, annotating and scheduling assignments, reviewing and commenting on completed homework assignments, and reviewing summary reports; ¶ 230: materials manage and provide resources for various group activities, such as student tutoring, group work with particular materials, and group contests; ¶ 350: Table 10 illustrates that the student grade level, obtained from the student data object…"performance-streak-slot," with parameters of grade level, number of problems answered correctly, and total number of problems; ¶ 366:…student pedagogic model, which stores general materials independent data describing how the student learns, and-in the materials specific student performance, which stores performance data specific to particular assigned materials and courses; ¶ 215:…output of the system matching procedure is advantageously selected from a limited number of standard judgements of correctness and partial correctness; ¶ 286:…server task judges and reports on correctness of completed responses and, if incorrect, eliminates the student from further spelling requests; ¶ 350:…a slot named " performance-streak-slot," with parameters of grade level, number of problems answered correctly, and total number of problems; ¶ 352:… slot results in the phrase "90 percent" if numright is 9 and total is 10; ¶ 370:…student data object has data modeling student interests and preferences).
Re claim 10:
	[Claim 10] Cook teaches or at least suggests wherein the trial record database comprises a student's accuracy response to each learning item (at least ¶ 85:… generate several messages: a first message can include the time required to make the answer, an indication of the type of error, and an indication of whether the answer is completely wrong or only a near miss; ¶ 85:… in the case of error the agent can point to the screen location of the error ; ¶ 176:…performance accuracy).
Re claim 11:
	[Claim 11] Cook teaches or at least suggests wherein the personalized and adaptive machine learning method comprises a set of questions in a quiz, and wherein the set of questions change is based on a set of previously received responses (at least ¶ 79:…The materials engine can adjust its sequence of presentation in response to student responses… the student can advance to the next item, lesson, or unit upon successful completion of the present item, lesson, or unit; ¶ 224:…prerequisite information can also be entered into the schedule/calendar subtype. As indicated by arrow 608, this component references this schedule/calendar subtype data as well as the time expected for the student to complete an activity, as determined from the student's past performance and stored in the student data object, in order to determine whether certain activities, such as particular instructional materials, should be automatically started by the ES without any student intervention; claim 81: instructional context is selected from the group consisting of prerequisite test, prerequisite review, pretest…).
Re claim 12:
	[Claim 12] Cook teaches or at least suggests wherein the lesson and the quiz change in complexity based on the student response (at least figure 5 and associated text; ¶ 79: structure and course of interactions 103 between the student and the materials is preferably governed by paradigms of educational psychology and sound educational practice…The materials engine can adjust its sequence of presentation in response to student responses…in case of error, the student can request, or automatically be presented with, appropriate repeat, review, or remediation materials). It is worth noting that one common sound educational practice is for lesson and quiz to change in complexity based on student response. In particular, when a student’s answer is correct or when the student have successfully completed a test, the student is generally considered to have acquired the question’s/test’s corresponding level of mastery. As a result, subsequent content and test provided to the student will generally be at that newly acquired level of difficulty. On the other hand, when the student’s answer is incorrect or when the student have unsuccessfully completed a test, the student is generally considered to be at a level below the test’s corresponding level of mastery. As a result, subsequent content and test provided to the student will generally be at a level of difficulty corresponding to a lower level of mastery.
Re claim 13:
	[Claim 13] Cook teaches or at least suggests wherein the quiz is provided at the beginning of each lesson that comprises a set of questions on concepts a set of knowledge to known by the student before the student starts the lesson (at least ¶ 60: Instructional Materials: the components of a course of instruction, such components are selected according to the course and can include prerequisite tests, pre-tests, lessons, and unit tests).
Re claim 14:
	[Claim 14] Cook teaches or at least suggests wherein each time a student provides a correct answer in a quiz, a new question is presented (at least ¶ 79: the student can advance to the next item, lesson, or unit upon successful completion of the present item, lesson, or unit).
Re claim 19:
	[Claim 19] Cook teaches or at least suggests wherein a customizable software user interface is provided, and wherein the customizable software user interface comprises a dashboard, a course selection panel, a lesson trial item panel, a calendar, an inbox, an account, a course administrator and an administrative panel (at least ¶ 17: assigned courses…; ¶ 23: display is highly configurable by the student, the teacher, or the system administrator; ¶ 28: Notations are usually entered by instructional designers and can be customized by teachers; ¶ 31: message exchange…; ¶ 60: the components of a course of instruction, such components are selected according to the course and can include prerequisite tests, pre-tests, lessons, and unit tests; ; ¶ 66: interface information inserted into materials data that causes the materials engine to send and receive messages from the agent software; ¶ 77: Central to the ABI System is the virtual tutor individualized to each student, which formed by the functioning of agent software 108 with student data object 109, which stores characteristics of student 101 and assignments and standards set by teachers and administrators 106; ¶ 79:… materials engine can adjust its sequence of presentation in response to student responses…the student can advance to the next item, lesson, or unit upon successful completion of the present item, lesson, or unit. Third, in case of error, the student can request, or automatically be presented with, appropriate repeat, review, or remediation materials…; ¶ 91:…present a message-based interface to the student data object; ¶ 94:…system further includes one or more servers 204, at which teachers and administrators 205 gain access to the system. Alternatively, they can access the ABI system at their own client computer systems; ¶ 102:…always available on this toolbar are selection icons 219 for the calendar and scheduling tool; ¶ 104:…executive software verifies student identity and access authority; ¶ 108:…Access to school-student data allows teachers and administrators to track student performance by class, grade, subject, school and so forth; ¶ 110:…access control, authenticating student -access requests and limiting file access to authorized users…students can be limited to only their personal files; parents to their children's files and curricular related data; teachers to files and school-student data for their classes; while certain administrators have unlimited access; ¶ 111:…school-student data, which is a source of reports for teachers and administrators and of data by which these staffs schedule student courses and assignments; ¶ 140…access control…; ¶ 165…calendar… graphical representation of previous lessons and new lessons will be shown…; ¶ 169…access to email).
Claims 15-18 are rejected under 35 U.S.C. 103 as obvious over Cook, as applied to claims 1 and 14.
Re claim 15:
	[Claim 15] Cook appears to be silent on wherein a student provides an incorrect answer in a quiz, an explanation of multiple ways to solve the question correctly is presented.  The Examiner takes OFFICIAL NOTICE that the concept and advantages of an explanation of multiple ways to solve the question correctly were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. In particular, there generally exist multiple solution methods for many common math problems which gives educators the option of describing to students any of these solution methods. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Cook by presenting an explanation of multiple ways to solve the question correctly so as to predictably yield enhanced agent based instruction that follows sound educational practice by recognizing multiple solution methods for many common math problems and guide a student to the solution via any of the methods.
Re claim 16:
	[Claim 16] Cook teaches or at least suggests wherein an adaptive algorithm comprises as set of multiple different pathways that a student has taken based on an initial ability of the student to answer the quiz (at least ¶ 213: Error responses include retry policies and selection of remediation paths. Remediation can be item sequencing options given on the basis of retry outcome).
Re claim 17:
	[Claim 17] Cook appears to be silent on wherein a resort course algorithm shuffles a set of lessons and creates a set of adaptive pathways. The Examiner takes OFFICIAL NOTICE that the concept and advantages of shuffling lessons of an adaptive learning path were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. In particular, a teaching/learning system generally provides pedagogic models, where learning objects are arranged into predefined, tested and proven paths of teaching, learning and assessment. Following sound educational practice generally leads to a teaching management and planning environment that allows for editing, modifying and adapting of the predefined pedagogic models according to class or student’s needs, allowing replacing, adding, deleting, modifying, re-sequencing and re-ordering of learning objects. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Cook by using a resort course algorithm as claimed so as to predictably yield enhanced agent based instruction that follows sound educational practice by allowing adaptive rearranging of lessons.
Re claim 18:
	[Claim 18] Cook appears to be silent on wherein at least three levels of complexity on concepts in the quiz are provided. The Examiner takes OFFICIAL NOTICE that the concept and advantages of using any scale, such as a 3-point scale for measuring some construct or attribute were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cook, wherein at least three levels of complexity on concepts in the quiz are provided, because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. See KSR Int'! Co., 550 U.S. at 416 (explaining that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results"); see also In re Knapp-Monarch Co., 296 F.2d 230, 232 (CCPA 1961) (citation and quotation omitted); see In re Ahlert, 424 F.2d 1088, 1091 (CCPA 1970) (explaining that “the Patent Office appellate tribunals, where it is found necessary, may take notice of facts beyond the record which, while not generally notorious, are capable of such instant and unquestionable demonstration to defy dispute.”).
Claims 2-8 are rejected under 35 U.S.C. 103 as obvious over Cook, as applied to claim 1, in view of Alailima et al. (US 20200380882 A1) (Alailima).
Re claim 2:
	[Claim 2] Cook teaches or at least suggests wherein a personalization process and adaptive learning process is implemented using the set of attributes data and the student response, wherein personalization process comprises a set of learner attributes data for analysis, classification and clustering, wherein the adaptive process comprises a reinforcement learning model (at least ¶ 15: interactive, adaptive, and individualized computer-assisted instruction and homework…; ¶ 27: …adaptive, and self-paced computer-assisted instruction and homework materials in a manner which informs the agent of a student's progress and performance and which permits the agent to manage or control the materials to the student's pedagogic characteristics…; ¶ 31: student linking into groups for joint work, and student linking into groups for structured work such as contests; ¶ 70: a large population of users may be cluster or partitioned according to criteria such as level of mastery of the subject matter, level of language skills, native language, geographic location; ¶ 79: …materials engine can adjust its sequence of presentation in response to student responses…; ¶ 81: …the agent builds an adaptive model of its student's pedagogic characteristics, in other words the student's cognitive styles, by monitoring the course of the student's interactive instruction…; ¶ 83: …As the agent software monitors its student's instruction, it builds an adaptive model of its student in student data object 109. Guided by this model, agent software 108 acts, first, to manage or control the student's instruction, and second, to directly guide the student in order that the total ABI system can present education to each student in an optimal fashion best adapted to the student's evolving abilities, skills, and preferences…the agent becomes a virtual tutor by acting as a student's personal and individualized tutor…the materials can present interactive instruction according to optimal values of the pedagogic characteristics or cognitive styles of each student as determined from the agent's observation of its student).
	Cook appears to be silent on but Alailima, which relates to quantifying aspects of cognition (including cognitive abilities) (¶ 3), teaches or at least suggests wherein personalization process comprises a set of learner attributes data for analysis, classification and clustering, and wherein the adaptive process comprises a set of learning cluster neural networks, a Bayesian predictive learning model, a structured prediction (at least ¶ 18 generate a predictive model based on values of the at least one generated performance metric, to generate a predictive model output indicative of a measure of cognition, a mood, a level of cognitive bias, or an affective bias of the individual; ¶ 19: The predictive model may include at least…artificial neural networks; ¶¶ 28, 32, 34:… adjust a difficulty of at least one of the primary task and/or the interference based on the generated at least one first performance metric…; ¶ 144: other types of models apply, including a Bayesian model; ¶¶ 156, 180: machine learning may be implemented using cluster analysis. Each measurement of the cognitive response capabilities of participating individuals can be used as the parameter that groups the individuals to subsets or clusters… the subset or cluster labels may be a diagnosis of a cognitive disorder, cognitive disorder, executive function disorder, disease or other cognitive condition. Using a cluster analysis, similarity metric of each subset and the separation between different subsets can be computed, and these similarity metrics may be applied to data indicative of an individual's responses to a task and/or interference (either or both with evocative element) to classify that individual to a subset…execute an example classifier to generate a quantifier of the cognitive skills in an individual. The example classifier can be built using a machine learning tool, such as but not limited to…artificial neural networks… the performance measures of individuals with known cognitive abilities may be used to train the neural network algorithm to model the complex relationships among the different performance measures…; ¶181: the predictive model can be used to generate a standards table, which can be applied to the data collected from the individual's response to task and/or interference to classify the individual's cognitive response capabilities). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the data analysis features of Alailima within the teachings of Cook so as to predictably yield enhanced agent based instruction that would allow detecting an indication of a cognitive condition, or assessing cognitive health (Alailima: ¶180).
Re claim 3:
	[Claim 3] Cook, as modified by Alailima teaches or at least suggests wherein the personalized and adaptive machine learning method includes a personalized and adaptive algorithm (at least Cook: ¶ 88: As the agent software monitors its student's instruction, it builds an adaptive model of its student; Alailima: ¶121: an adaptive algorithm…).
Re claim 4:
	[Claim 4] Cook, as modified by Alailima teaches or at least suggests wherein the personalization process is based on student attributes; wherein the student attributes comprise a personal profile, personal interests, personal instructional formats, performance values, cognitive skills, behavior values, genetic attributes, physiological characteristics, and family background characteristics; wherein the system detects the learning capabilities and disabilities of a student (at least Cook: ¶ 1: student's instructional behavior; ¶ 2: adapt to each student's individual characteristics; ¶ 4: student characteristics, such as past student performance, student performance on other courses, student learning styles, and student interests; ¶ 18: individualizing computer based instruction to the student's learning modes; ¶ 20: the student data object accumulates data personal to the student; ¶ 81: an adaptive model of its student's pedagogic characteristics, in other words the student's cognitive styles, by monitoring the course of the student's interactive instruction; ¶ 83: optimal values of the pedagogic characteristics or cognitive styles of each student; ¶ 293;…student's performance over several lessons in the materials and can include mean performance, weighted moving averages of performance, patterns of performance…; Alailima: ¶¶ 15, 16: indication of cognitive abilities of the individual; ¶ 18: a cognitive treatment; ¶¶ 56, 78, 79:…the computerized element includes at least one task rendered at a user interface as a visual task or presented as an auditory, tactile, or vibrational task; ¶ 182: Non-limiting examples of assessment of cognitive abilities include assessment scales or surveys such as the Mini Mental State Exam, …, Severe Impairment Battery…; ¶ 184). It is worth noting, adding any of the claimed elements viewed as not taught or suggested would have been an obvious matter of choice as the claimed elements known elements assessed in numerous fields.
Re claim 5:
	[Claim 5] Cook as modified by Alailima teaches or at least suggests wherein the learner attribute comprises multiple parameters that are analyzed, classified and clustered based on machine learning algorithms (at least Alailima: ¶¶ 18, 19, 32, 34, 144, 158, 180, 181).
Re claims 6-7:
	[Claims 6-7] Cook as modified by Alailima appears to be silent on wherein the attribute cluster levels are created and classified as: Poor = 1, Fair = 2, Good = 3, Very Good = 4, and Excellent = 5. Cook also appears to be silent on where in the competency cluster levels are created and classified as: Novice = 1, Beginner = 2, Intermediate = 3, Advanced = 4 and Expert = 5. The Examiner takes OFFICIAL NOTICE that the concept and advantages of using any scale, such as a 5-point scale for measuring some construct or attribute were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cook in view of Alailima as claimed because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. See KSR Int'! Co., 550 U.S. at 416 (explaining that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results"); see also In re Knapp-Monarch Co., 296 F.2d 230, 232 (CCPA 1961) (citation and quotation omitted); see In re Ahlert, 424 F.2d 1088, 1091 (CCPA 1970) (explaining that “the Patent Office appellate tribunals, where it is found necessary, may take notice of facts beyond the record which, while not generally notorious, are capable of such instant and unquestionable demonstration to defy dispute.”).
Re claim 8:
	[Claim 8] Cook as modified by Alailima teaches or at least suggests wherein the adaptive learning of a new learner data is processed using the personalized and adaptive machine learning method (at least Cook: ¶ 52: Agent Software: software modules that generate responsive, adaptive, and individualized behavior in the ABI system, preferably implemented according to methods from artificial intelligence; ¶ 79:…The materials engine can adjust its sequence of presentation in response to student responses… ¶ 88: As the agent software monitors its student's instruction, it builds an adaptive model of its student;  Alailima: ¶ 19: predictive model may include at least…neural networks; ¶121: an adaptive algorithm…).
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715